Citation Nr: 1009480	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 
1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the RO.  The Board remanded the issue on 
appeal in June 2007 and August 2009 for further development 
of the record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Residuals of pneumonia, claimed as chronic bronchitis are 
not shown to have onset in service or to otherwise be due to 
an event or incident of the Veteran's period of active 
service.


CONCLUSION OF LAW

Residuals of pneumonia, claimed as chronic bronchitis are not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2003, December 2005, June 2007 and 
September 2009.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006 and in the June 
2007 letter noted above.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).                 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that as a result of the episode of 
pneumonia treated in service, he has developed the currently 
diagnosed chronic bronchitis.  Service treatment records from 
February 1971 show that he was admitted to the hospital for 
treatment for pneumonia.  An additional February 1971 service 
treatment record documents treatment for acute bronchitis due 
to diplococcus pneumonia.  A March 1971 service treatment 
record reports that pulmonary function tests (PFT) found a 
slight decrease in his forced expiratory volume (FEV-1); 
however, there was questionable improvement after 
bronchodilators.  A March 1971 chest x-ray showed 
irregularities in the thickness of the fibrila and increased 
trabecular marking.  However, no active disease was seen.

Subsequent to service, an August 1986 discharge summary from 
Raritan Bay Health Services Corporation notes a final 
diagnosis of pneumonia.  Treatment included antibiotics. 

A private February 2001 chest x-ray showed interim patch 
infiltrates with cephalization of the pulmonary vascular flow 
suggestive of pulmonary vascular congestion and a small left 
pleural effusion.  A March 2001 chest x-ray noted that 
previously identified infiltrate on the chest had been 
resolved.  A February 2003 chest x-ray was normal. 

In a June 2003 VA examination report, the Veteran described a 
history of pneumonia while he was in the service.  He also 
had a bout of pneumonia in 1986.  He complained of shortness 
of breath and coughing with expectoration.  He quit smoking 
in 1986; however, previously had a one-pack per day history 
of smoking.  He had no reported allergies and was not on any 
medications for his lung disorder.  Following the 
examination, the diagnosis, in pertinent part, was status 
post pneumonia in the service and again in 1986 with 
residuals.  It was noted that the examiner had not reviewed 
the claims file.

An April 2005 private PFT showed mild obstructive disease of 
airways.  

In an April 2009 VA examination report, the examiner 
indicated the claims file had been reviewed.  The Veteran's 
reported history and complaints remained unchanged from 
previous examination.  The diagnosis was status post 
pneumonia in service with restrictive changes in PFT.

In an October 2009 VA examination report, the examiner 
documented the Veteran's treatment for complaints of wheezing 
and shortness of breath, eventually diagnosed as acute 
bronchitis secondary to diplococcus pneumonia bacteria, 
during his period of service.  Following service, the Veteran 
reported that he had frequent upper respiratory infections 
which occurred approximately two to three times per year, 
particularly during the cold weather season.  The Veteran 
complained of shortness of breath that occurred on a daily 
basis and was associated with activity.  He also complained 
of a nonproductive cough that was chronic.  He denied fever, 
chills, night sweats or weight loss.  He consistently 
received a pneumococcal and influenza vaccine.  The diagnoses 
were acute bronchitis secondary to diplococcus pneumonia that 
occurred in the military service and chronic bronchitis.  The 
examiner explained that the etiology of most chronic 
bronchitis was viral.  The bronchitis which occurred during 
the Veteran's period of service was related to diplococcus 
pneumonia, which is a bacteria pneumonia.  Thus, the examiner 
opined that the current respiratory condition was less likely 
related to the respiratory condition that occurred during the 
Veteran's period of military service.

Given its review of the record, the Board finds that service 
connection for residuals of pneumonia is not warranted in 
this case.  In this regard, despite the current diagnosis, 
chronic bronchitis, the Veteran has simply not established a 
connection between service and this disability.  See Boyer v. 
West, 210 F.3d at 1353 (Fed. Cir. 2000).  Service connection 
requires the existence of a current disability; the existence 
of the disease or injury in service, and a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In the present case, despite the noted complaints, treatment 
and diagnosis (acute bronchitis due to diplococcus pneumonia) 
during service, the examiner, in the October 2009 VA 
examination report, explained that etiology of most chronic 
bronchitis was viral; whereas the bronchitis which occurred 
during the Veteran's period of service was related to 
diplococcus pneumonia, which is a bacteria pneumonia.  Thus, 
the current respiratory condition was unlikely related to the 
respiratory condition that occurred during the Veteran's 
period of military service.  The examiner is certainly 
qualified to offer an opinion in this regard.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).

The only evidence of record supporting the Veteran's claim is 
various lay assertions submitted by him.  He lacks the 
medical expertise regarding respiratory disorders such as 
knowledge of respiratory pathology associated with chronic 
bronchitis; thus, any such lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu supra.  

A basis for awarding service connection for residuals of 
pneumonia has not been established.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

Service connection for residuals of pneumonia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


